ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-135, concluding that as a matter of final discipline pursuant to Rule l:20-13(c), MATTHEW A. MARINO, formerly of PARSIPPANY, who was admitted to the bar of this *352State in 1988, and who has been temporarily suspended from the practice of law since October 2, 2008, should be suspended from practice for a prospective period of two years, based on respondent’s guilty plea to misprision of a felony, in violation of 18 U.S.C. § 4, conduct that violates RPC 8.4(b) (commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And MATTHEW A. MARINO having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter that disbarment is required for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that MATTHEW A. MARINO be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that MATTHEW A. MARINO be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that MATTHEW A. MARINO comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by MATTHEW A. MARINO pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*353ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.